Citation Nr: 1143432	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  05-36 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to May 1964 and from April 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a March 2005 rating decision of the VARO in Wichita, Kansas.  

The instant matters were previously before the Board in July 2007, at which time the Board determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for PTSD, tinnitus, and a right leg disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and in a November 2010 memorandum decision, the Court vacated the July 2007 Board decision and remanded the matters for procedural compliance and further development.  

Regarding the Veteran's claim of entitlement to service connection for PTSD, the Court determined that the Board had erred in finding that a September 2002 RO decision, which had denied service connection for PTSD, was final because a timely notice of disagreement (NOD) as to that issue had not been received.  The Court noted that in November 2002, the Veteran submitted a written statement in which he had sought reconsideration of the September 2002 RO decision.  The Court held that the November 2002 statement constituted a valid NOD and consequently found that the Board erred by requiring the Veteran to submit new and material evidence to reopen his claim of service connection for PTSD, as his original claim remained pending.  The Court therefore vacated the Board's July 2007 decision regarding the Veteran's claim to reopen a claim of service connection for PTSD and remanded that matter to the Board with instructions that the matter be remanded to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC) on the question of direct service connection.  

In light of the Court's November 2010 decision, the Board has characterized this issue on appeal as an original claim of entitlement to service connection for PTSD, as reflected on the title page of this decision.

Regarding applications to reopen previously denied claims of service connection for tinnitus and a right leg disability, the Court found that the Board had failed to ensure compliance with the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA).


REMAND

A.  Service Connection - PTSD

As noted in the introduction, in its November 2010 decision the Court found that the Veteran's November 2002 statement, filed within a year of the RO's September 2002 denial of service connection for PTSD, constituted an NOD as to that decision.  This is significant because the Veteran has not yet been issued a SOC that addresses the merits of his claim of service connection for PTSD.

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished concerning the Veteran's disagreement with the RO's September 2002 denial of service connection for PTSD.  Therefore, in accordance with the Court's decision, a remand is required for the issuance of an SOC regarding the issue of entitlement to for PTSD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The Board notes that the since the September 2002 RO decision was issued, additional evidence relevant to the merits of the Veteran's claim of service connection for PTSD has been associated with the claims folder.  Accordingly, on remand, the AOJ should address in its SOC all relevant evidence of record in making a determination on the merits of the Veteran's PTSD claim.  

(The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.)

B.  Petition to Reopen Previously Denied Claims

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

As determined by the Court in its February 2010 decision, the notice provided to the Veteran in this case was inadequate because a July 2004 notice letter pertained only to the Veteran's claim to reopen his previously denied claim of service connection for a right leg disability and informed him only that the claim was previously denied "because Not Service Connected."  The Court also noted that notice provided through an SOC is necessarily post-decisional notice and therefore non-compliant with the timing of notice requirement.  The Board found these notice errors to be prejudicial because there was no evidence in the record that the Veteran had actual knowledge of the information and evidence required to reopen his previously denied claims.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).  The Court thus directed the Board to remand the matters to the AOJ for proper notice.  

Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to reopen his previously denied claims of service connection for tinnitus and a right leg disability, which notice includes the specific bases for why those claims were previously denied.  The letter should also describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent, supra.  

The Board notes that the Veteran has also argued that VA failed to follow its own policy requiring Veteran's Health Administration (VHA) health care providers to either provide a statement or opinion describing a patient's medical condition or, when the provision of such statement is deemed inappropriate, to refer the Veteran's request to another health care provider for the opinion or statement, as set forth in VHA Directive 2000-029, entitled "Provision of Medical Opinions By VA Health Care Practitioners."  

Here, the Veteran was seen in April 2005 for an audiology consultation for the purpose of obtaining hearing aids.  At that time, he requested that the audiologist also provide an opinion on the likelihood that his tinnitus was related to service.  The audiologist informed the Veteran that it would not be appropriate for her to respond to the opinion request.  In May 2005, the Veteran again requested a medical opinion pursuant to VHA directive 2000-029.

Although the Veteran is correct that VHA Directive 2000-029 required, when requested, VHA health care providers to provide a statement of opinion describing a patient's condition, that Directive was rescinded in September 2007 by VHA Directive 2007-024, which specifically notes that "[d]etermination of causality and degrees of service connection for VA benefits is exclusively a function of the Veteran Benefits Administration (VBA)."  VHA Directive 2007-024 at 2 (Sept. 11, 2007).  The new Directive provides that "[r]equests by a veteran for assistance in completing a VA disability claim are to be referred to VBA through official channels, but the clinician, if requested by the veteran, must place a descriptive statement in the veteran's medical record regarding the current status of the veteran's existing medical condition, disease, or injury, including prognosis and degree of function."  Id.  

In light of the recession of VHA Directive 2000-029 and the fact that the duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence, 38 C.F.R. § 3.159(c)(4)(iii) (2011), the Board finds no remandable error with respect to the Veteran's unanswered request for a medical opinion.  The Veteran is reminded that he too can submit evidence in support of his claim.  He is specifically invited to submit a private medical opinion regarding the etiology of his tinnitus.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must issue a SOC addressing the issue of entitlement to service connection for PTSD.  The SOC must address all relevant evidence associated with the claims folder, to specifically include consideration of the evidence submitted after the September 2002 RO decision denying service connection for PTSD.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely filed, the PTSD issue should be returned to the Board for further appellate consideration.  

2.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to reopen his previously denied claims of service connection for tinnitus and a right leg disability, to include the specific bases for why those claims were previously denied and a description of what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file. 

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims to reopen.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

